Citation Nr: 0941053	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left lower abdomen and repair surgery with mild 
discogenic degenerative disease at L3-4, L4-5, and L5-S1 and 
arachnoiditis and lumbosacral stenosis at L4-5, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision and an 
October 2008 Decision Review Officer (DRO) decision, issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, and Montgomery, Alabama, 
respectively, which increased the Veteran's rating for 
residuals of a gunshot wound to the left lower abdomen and 
repair surgery with mild discogenic degenerative disease at 
L3-4, L4-5, and L5-S1 and arachnoiditis and lumbosacral 
stenosis at L4-5, from 10 percent disabling to 20 percent 
disabling as of the date of the Veteran's January 2007 claim 
for an increased rating.  The Veteran's claims folder was 
received from the RO in Montgomery, Alabama.

In August 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

In August 2009, the Veteran submitted additional evidence to 
the Board.  In both his August 2009 hearing before the 
undersigned Veteran's Law Judge (pp. 13-14), and in a 
separate statement also dated August 2009, the Veteran waived 
his right to have the additional evidence referred to the 
agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case.  Thus, 
the Board may consider this evidence.  See 38 C.F.R. § 
20.1304(c).





FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound to the left 
lower abdomen, affecting Muscle Group XIX, do not result in 
moderately severe disability.

2.  The Veteran's residuals of a gunshot wound do not affect 
his spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected residuals of a gunshot wound to the 
left lower abdomen and repair surgery with mild discogenic 
degenerative disease at L3-4, L4-5, and L5-S1 and 
arachnoiditis and lumbosacral stenosis at L4-5 residuals of 
gunshot wound to the left lower abdomen have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.73, Diagnostic Code 5242, 5319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated September 2004, April 2007, and September 2008, 
provided to the Veteran before the June 2005 rating decision, 
the July 2007 rating decision, and the  November 2008 
statement of the case, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
The letters informed the Veteran of what evidence was needed 
to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records and VA 
treatment records.  The Veteran has informed VA that he 
receives all of his treatment through VA facilities.  See 
August 2009 Board Hearing at p. 20.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations for the residuals of his gunshot wounds in 
October 1999, October 2004, April 2007, and May 2008, with an 
addendum to the latter provided in September 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran was initially granted service connection for 
residuals of a gunshot wound to the left lower abdomen and 
repair surgery with low back pain, and assigned a rating of 
10 percent disabling under Diagnostic Code 5319-7301, 
effective March 10, 1999.  In a July 2007 rating decision, 
the RO recharacterized the Veteran's disability as residuals 
of a gunshot wound to the left lower abdomen and repair 
surgery with mild discogenic degenerative disease at L3-4, 
L4-5, and L5-S1 and arachnoiditis and lumbosacral stenosis at 
L4-5 (previously evaluated with low back pain.)  In a 
November 2008 statement of the case, the Veteran's disability 
rating was increased to 20 percent as of January 12, 2007, 
the date of his current claim for an increased rating.

The Veteran contends in his September 2007 notice of 
disagreement that he should receive a disability rating of at 
least 60 percent because his disability causes him to lose 
time from work.  He notes that he must stay on pain 
medication in order to work.  In addition, the Veteran 
explained that while he had initially requested a 100 percent 
disability rating due to surgery, he is no longer scheduled 
for surgery, pursuant to his doctors' recommendations.

At his August 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that his spinal stenosis was 
part of the residuals of his gunshot wound (p. 6), and 
requested separate ratings for his abdomen and spine 
conditions (pp. 9, 15, 21).  The Veteran also stated that his 
condition has worsened since his time in service (p. 21).  
The Veteran explained that he had lost his job because of his 
disability (p. 8); is currently working as a painter (p. 11); 
but only works part-time (pp. 17-18).

The Veteran's service treatment records show that he checked 
a box indicating that he did not have, and had never had, 
recurrent back pain in his October 1975 enlistment 
examination, and his spine and other musculoskeletal 
structure was found to be normal on clinical examination.  In 
August 1976, the Veteran sustained an accidental self-
inflicted gunshot wound to his abdomen.  At that time, the 
Veteran underwent a laparotomy (an incision through the 
abdominal wall to gain access into the abdominal cavity) with 
ligation of bleeding mesenteric vessels and mesenteric 
repair, and closure of one perforation of descending colon 
and four perforations of his small bowel.  The clinician 
noted that the bullet had entered his left lower abdomen, and 
had not exited his body.  The service treatment records 
further show that the Veteran continued to have complaints of 
pain in his abdomen in September and October 1976.  However, 
there is no evidence in the extensive service treatment 
records regarding his gunshot wound of any relationship to a 
back or spine condition.  At his August 1979 separation 
examination, the Veteran checked a box stating that he had, 
or had had, recurrent back pain.  A clinician, while finding 
his spine and other musculoskeletal structure to be normal on 
clinical examination, also noted that the Veteran had a weak 
low back.  The clinician did not state the cause of the 
Veteran's back weakness.

Notably, in his original July 1999 claim for service 
connection for multiple issues, the Veteran described his 
back condition as resulting from a stress fracture and sprain 
in his left knee, and a stress fracture of his heel bone, and 
only attributed to his gunshot wound "abdominal pains and 
symptoms."  Although the Veteran cannot provide competent 
medical evidence as to the etiology of his back condition, 38 
C.F.R. § 3.159(a)(1), his statement is notable for his lay 
observation that the onset of his back condition correlates 
with his non-service connected left knee and heel conditions, 
rather than his service connected gunshot wound.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.)

The Veteran was provided with his first VA examination for 
residuals of his gunshot wound in October 1999.  The examiner 
noted that the Veteran's medical records were unavailable at 
the time of the examination, and that "the patient is not a 
very good historian."  He diagnosed the Veteran with 
"possible residual effects of [a] gunshot wound and repair 
of left abdomen," and, separately, "arthralgia of the lower 
back.  X-rays showed a bullet near L-5-S1 but otherwise 
normal."  The radiologist noted that the x-rays showed that 
"there is a bullet in the left paraspinal location near L5-
S1.  No acute fracture or dislocation."  Presumably on the 
basis of this examination, the RO included "low back pain" 
among the residuals of the Veteran's gunshot wound in its 
grant of service connection in November 1999.

The Veteran was provided with his second VA examination for 
residuals of his gunshot wound in October 2004.  The claims 
file was unavailable to the examiner.  The examiner diagnosed 
the Veteran with low back pain due to a low back strain and 
early osteoarthrosis.  He noted that the Veteran's job was 
slightly affected because of low back pain.  The radiologist 
noted that the x-rays showed that the Veteran had mild 
discogenic degenerative disease at L3-4, L4-5, and L5-S1.  He 
further found a bullet fragment overlying the soft tissues 
adjacent to the L5 vertebral on the left, with no fractures 
or subluxations.

In March 2007, the Veteran saw a VA social worker and 
"report[ed] receiving a gunshot wound in his back during 
active duty[,] and sa[id] that his chronic back pain is 
related to this."

Also in March 2007, the Veteran told a VA psychiatrist that 
"he was accidentally shot in the [abdomen, with an] exit 
wound in the back during active duty[.  He further] says that 
his chronic back pain is related to this."  Contrary to the 
Veteran's statement, his service treatment records show that 
the Veteran's self-inflicted gunshot wound caused an entry 
wound in his abdomen, but no exit wound.

The Veteran was provided with his third VA examination for 
residuals of his gunshot wound in April 2007.  The claims 
file was unavailable to the examiner, but he reviewed the 
Veteran's medical records.  The examiner diagnosed the 
Veteran with a gunshot wound (GSW) to the left lower abdomen, 
with an associated digestive condition that he noted had no 
significant effects on the Veteran's usual occupation.  The 
Veteran denied having any current problems with his abdomen.  
The Veteran reported that his low back pain began in 1979, 
and stated that he feels that his low back pain is related to 
his gunshot wound.  The Veteran further reported that his low 
back pain has gotten progressively worse, and that he sought 
treatment for the pain beginning in 1999.  The Veteran had 
flexion of his thoracolumbar spine to 90 degrees, with pain 
from 45 to 60 degrees.  The examiner diagnosed the Veteran 
with low back pain and arachnoiditis (a neuropathic disease 
caused by the inflammation of one of the membranes that 
surround and protect the nerves of the central nervous 
system.)  He noted that this condition had significant 
effects on the Veteran's usual occupation, including 
increased absenteeism, as well as decreased mobility, 
problems with lifting and carrying, and difficulty reaching.

Later in April 2007, a VA clinical psychologist noted that 
the Veteran reported having low back pain that sometimes 
radiates down both legs.  The clinician noted that "it is 
very unclear how the [Veteran's] back [disability] is related 
to being shot in the stomach."

In May 2007, the Veteran underwent a magnetic resonance 
imaging (MRI) of his spine.  The VA clinician diagnosed the 
Veteran with moderately advanced discogenic degenerative 
change at L4-5 and L5-S1 with left lateral recess stenosis 
with compression upon left L5 and S1 nerve roots.  She also 
diagnosed the Veteran with large right far lateral disc 
protrusion at L5-S1 with right L5 root compression.

In February 2008, a VA physician diagnosed the Veteran with 
chronic low back pain, spondylosis, and radicular symptoms of 
the right anterior thigh, as well as an opioid use disorder 
and hypertension.

The Veteran was provided with his fourth VA examination for 
residuals of his gunshot wound in May 2008.  The VA examiner 
reviewed the claims file.  In response to the RO's question, 
he opined:  "There is no evidence to suggest any connection 
between the GSW to the abdomen and current Low Back Disorder.  
The clear cause of his back pain is the result of 
Degenerative Disc Disease of the Lumbar Spine.  There is 
nothing to suggest that the bullet's path of travel brought 
it in contact with or near the Lumbar Spine; hence there is 
no relation between these two disorders."  In a September 
2008 addendum, the VA examiner noted that he had reviewed the 
Veteran's x-ray, which caused no change in his May 2008 
etiological opinion.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the May 2008 VA examiner is so 
qualified, his medical opinion constitutes competent medical 
evidence.

In November 2008, the Veteran told a VA clinician that he 
began having abdominal pain a few months ago.  The Veteran 
also stated that he continues to have back pain.  The 
clinician found that the Veteran had normally active bowel 
sounds (NABS), no hepatosplenomegaly (HSM; a simultaneous 
enlargement of both the liver and the spleen), and a soft and 
non-tender abdomen.

In a November 2008 statement of the case, the RO determined, 
on the basis of its reading of the October 1999 VA 
examination, that the Veteran's gunshot wound to the abdomen 
had caused his current back condition.  The RO consequently 
increased the Veteran's rating to 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative 
arthritis of the spine, as of the date of his January 2007 
claim for an increased rating.  The RO noted the Veteran's 
limitation of motion on forward flexion, which was found at 
his April 2007 VA examination to be painful between 45 and 60 
degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, a 20 
percent rating applies where the Veteran has forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  As noted above, when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

In reference to the RO's decision, the Board notes the 
examiner stated that X-rays showed a bullet near L5-S1, but 
did not opine that there was a causal relationship between 
the bullet and any back condition.  Indeed, he stated that 
the results of the X-rays were otherwise normal.  Moreover, 
the May/September 2008 VA examiner provided competent medical 
evidence, based on his review of the claims folder and the 
Veteran's x-rays, that his back condition was not caused by 
his in-service gunshot wound.  38 C.F.R. § 3.159(a)(1).

Even if the October 1999 VA examiner's opinion were construed 
as linking the Veteran's back disability to his gunshot 
wound, the May/September 2008 VA examiner's opinion, finding 
no etiological relationship between the Veteran's back 
disability and his gunshot wound, has greater probative 
value.  Where, as here, conflicting medical opinions are of 
record, the Board can ascribe greater probative weight to one 
opinion over another, provided that a rational basis is 
given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed 
on one clinician's opinion than another's based on the 
reasoning in the opinions, and whether and to what extent the 
clinicians reviewed the Veteran's prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Review of the claims folder is significant since opinions 
provided are based on the correct facts.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  But a lack of review of a VA 
claims file does not render a medical opinion incompetent.  
See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In the present case, review of the claims folder is 
significant because, as the October 1999 VA examiner himself 
noted, the Veteran "is not a very good historian."  Indeed, 
the Veteran has misrepresented the truth regarding the 
circumstances of his gunshot wound, as in his aforementioned 
March 2007 statement to a VA psychiatrist.  Access to the 
Veteran's claims file is therefore exceptionally important in 
the present case.

In light of the analysis above, the Veteran should be rated 
exclusively under 38 C.F.R. § 4.73, Diagnostic Code 5319, for 
the residuals of his gunshot wound to his abdomen.  As 
previously pointed out, in the July 2007 rating decision the 
Veteran's disability was rated under Diagnostic Code 5319.  
Under that code, the Veteran's disability should be rated as 
noncompensable because it is slight, based on the November 
2008 VA clinician's finding that his abdomen was non-tender.  
The Veteran is not entitled to a higher rating because the 
evidence of record does not show his abdominal disability to 
be moderate, moderately severe, or severe.

The Board declines to the decrease the Veteran's disability 
rating from the 20 percent currently assigned.  38 C.F.R. 
§ 4.23.  However, based on the evidence of record, the Board 
also declines to assign a still higher rating, or separate 
ratings.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 
56 (1990).  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, there is no evidence 
that the Veteran's service-connected disability has resulted 
either in frequent hospitalizations or interfered with his 
employment. 




ORDER

A rating in excess of 20 percent disabling for residuals of a 
gunshot wound to the left lower abdomen and repair surgery 
with mild discogenic degenerative disease at L3-4, L4-5, and 
L5-S1 and arachnoiditis and lumbosacral stenosis at L4-5, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


